Citation Nr: 1136783	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-16 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the interruption of vocational rehabilitation benefits under the provisions of 38 U.S.C.A. § Chapter 31 (West 2002) was proper, and whether achievement of the Veteran's vocational goal is reasonably feasible.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1978.
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 determination of the Vocational Rehabilitation and Counseling Division of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which placed the Veteran's vocational rehabilitation training in interrupted status.

A July 2008 Board letter informed the Veteran that the hearing he requested at the Board's Central Offices in Washington, DC, was scheduled for September 3, 2008.  The Veteran responded through his representative in July 2008 that he would not be able to attend the hearing and asked his request for a hearing be cancelled.  See  38 C.F.R. § 20.702(e) (2010).

In March 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  RO completed the additional development as directed and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's combined rating for his service-connected disabilities is 40 percent.

2.  The nonservice-connected disabilities include residuals of a cerebrovascular accident,  posttraumatic stress disorder, and alcohol and drug abuse.

3.  The evidence of record indicates the Veteran did not maintain satisfactory conduct and cooperation for his Chapter 31 vocational rehabilitation training plan. 

4.  The preponderance of the evidence indicates the combined effect of the Veteran's service-connected and nonservice-connected disabilities indicate his goal of a Bachelors Degree in Marine Engineering and obtaining a license as a maritime engineer is not feasible.

CONCLUSION OF LAW

Interruption of vocational rehabilitation benefits was proper, and the criteria for finding that achievement of a vocational goal is reasonably feasible for purposes of entitlement to vocational rehabilitation under Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 21.35, 21.51, 21.53, 21.57, 21.80, 21.94, 21.98, 21.197, 21.198, 21.362, 21.364 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, the evidence shows the Veteran received all applicable notices, and all relevant and probative evidence is contained in the Veteran's Counseling/Evaluation Rehabilitation folders pertaining to his application for Chapter 31 benefits.  The folders include evaluations and counseling records generated in connection with that application.  As will be explained in greater detail below, the Veteran has also been provided with considerable information outlining his due process rights, and the requirements for entitlement to vocational rehabilitation services as well as the information and actions that were required of him to assist VA in delivering those services.  Hence, the Board finds no violation of the Chapter 31 notice and assistance provisions.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law or Regulation

The Veteran in this case has received vocational rehabilitation benefits.  Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or; (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

The purpose of vocational rehabilitation services is to enable veterans with service-connected disability to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.

The basic period of eligibility for vocational rehabilitation benefits is 12 years beginning from the date of a veteran's discharge from service.  38 U.S.C.A. § 3103; 38 C.F.R. § 21.41.  The 12-year period does not begin to run until the veteran establishes a compensable service-connected disability required for purposes of establishing basic entitlement to benefits under 38 C.F.R. § 21.40(a).  38 U.S.C.A. § 3103(b)(3); 38 C.F.R. § 21.42(a). 

An "employment handicap" means an impairment, resulting in substantial part from service-connected disability, of the veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  Components of employment handicap include impairment, service-connected disability, nonservice-connected disability, and consistency with abilities, aptitudes, and interests.  38 C.F.R. § 21.51(c).  An impairment is a restriction on employability caused by service-connected and nonservice-connected disabilities, deficiencies in education and training, negative attitudes toward the disabled; and other pertinent factors.  38 C.F.R. § 21.51(c)(1). The veteran's service-connected disability need not be the sole or primary cause of the employment handicap, but it must materially contribute to impairment.  38 C.F.R. § 21.51(c)(2).

VA regulations require that a determination of employment handicap or serious employment handicap must be made by a counseling psychologist in the Vocational Rehabilitation and Employment Division.  38 C.F.R. §§ 21.51(h), 21.52(f).

For veterans pursuing a vocational rehabilitation program or an employment program, VA and the veteran must develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved. 38 C.F.R. §§ 21.1(b)(3), 21.80.

An Individualized Written Rehabilitation Plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) Providing a structure which allows Vocational Rehabilitation and Counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) Monitoring the veteran's progress in achieving the rehabilitation goals established in the plan; (3) Assuring the timeliness of assistance by Department of Veterans Affairs staff in providing services specified in the plan; and (4) Evaluating the effectiveness of the planning and delivery of rehabilitation services by Vocational Rehabilitation and Counseling staff. 38 C.F.R. § 21.80(a).

The plan will be jointly developed by Department of Veterans Affairs staff and the veteran.  The terms and conditions of the plan must be approved and agreed to by the counseling psychologist, the vocational rehabilitation specialist, and the veteran. The vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out Department of Veterans Affairs responsibility for implementation of the plan.  The counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

The case manager and the veteran will review all of the terms of the plan and the veteran's progress at least every 12 months.  On the basis of this review, the veteran and the case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board, as is the case here.  38 C.F.R. § 21.98(d).

The veteran, the counseling psychologist, or the vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of the veteran's rehabilitation program by the counseling psychologist. A change may be made when: (1) Achievement of the current goal is no longer reasonably feasible; or (2) the veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) the veteran fully participates and concurs in the change. 38 C.F.R. § 21.94(b).

Pertinent VA regulations provide that a veteran seeking Chapter 31 vocational rehabilitation training will be assigned a specific case status.  38 C.F.R. § 21.180(a). If a veteran fails to comply with the "Conduct and Cooperation" provisions, the veteran may be moved to, first, "interrupted" status with suspension of services, and then to "discontinued" status where services to the veteran may be terminated.  38 C.F.R. §§ 21.197-21.198.  The purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his or her program before discontinuing benefits and services.

A veteran's responsibilities as a participant in the program are described in 38 C.F.R. § 21.362.  The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitation services under Chapter 31. 38 C.F.R. § 21.362(a).  A veteran requesting or being provided services under Chapter 31 must cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan, arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan, seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan, and conform to procedures established by VA governing pursuit of a rehabilitation plan.  38 C.F.R. § 21.362(c).

The provisions of 38 C.F.R. § 21.364 govern unsatisfactory conduct and cooperation.  If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.

When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with provisions of 38 C.F.R. § 21.362(c), the case manager will: (1) discuss the situation with the veteran; (2) arrange for services, particularly counseling services, which may assist in resolving the problems which led to the veteran's unsatisfactory conduct or cooperation; and (3) interrupt the program to allow for more intense efforts, if the unsatisfactory conduct and cooperation persist.

If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service and nonservice-connected condition; (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the veteran's control.  38 C.F.R. § 21.364.

The term "vocational goal" means a gainful employment status consistent with the veteran's abilities, aptitudes and interests. The VA shall determine the reasonable feasibility of achieving a vocational goal in each case in which a veteran is eligible to receive Chapter 31 benefits.  38 U.S.C.A. §§ 3101, 3106; 38 C.F.R. § 21.53.

The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided such services the develop the necessary educational skills.  38 C.F.R. § 21.53(d).

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's disabilities (service and nonservice-connected), when considered in relation to her circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. §§ 21.35, 21.53(d).

Achievement of a vocational goal is not currently reasonably feasible if effects of the veteran's service-connected and nonservice-connected disabilities, when considered in relation to the veteran's circumstances at the time of the determination, prevent the veteran from successfully achieving a vocational goal at that time; or are expected to worsen within the period needed to achieve a vocational goal and that would, therefore, make achievement not reasonably feasible.  38 C.F.R. § 21.35(h)(3).  A counseling psychologist of the vocational rehabilitation counseling division shall determine whether achievement of a vocational goal is reasonably feasible.  38 C.F.R. § 21.53(g).

A finding that achievement of a vocational goal is infeasible without a period of extended evaluation requires compelling evidence that establishes infeasibility beyond any reasonable doubt.  38 C.F.R. § 21.53(e)(1),(2).

Analysis

The Veteran submitted his notice of disagreement after receipt of an August 2007 Notice of Interrupted status, rather than after the March 2008 Notice of Termination, which was approximately one week prior to issuance of the statement of the case.  In any event, the Board accepts jurisdiction of this appeal, as it has been pending for some time, and since the RO did not inform the Veteran that his substantive appeal (VA Form 9) was accepted as anything other than a substantive appeal.

A March 2005 VA substance abuse treatment entry reflects that the Veteran expressed much excitement over the prospect of returning to school.  The therapist noted that the Veteran faced a grave disappointment or overwhelming experience if was accepted by an education institution.  The therapist noted further that, if accepted by a school, the Veteran should be monitored for stress.

A June 2005 VA Form 28-1902, Counseling Record, reflects that the Veteran indicated he desired to pursue an education program that would qualify him to join the Merchant Marine or to become an engineer.  The June 2005 VA Form 28-1902b, Counseling Narrative Report, reflects that the Veteran's Chapter 31 Eligibility Termination date is January 2015.  His service-connected disabilities were residuals of a left ankle fracture, 20 percent disabling; a left foot strain associated with residuals of a left ankle fracture, 10 percent disabling; hemorrhoids, 10 percent disabling; and post traumatic degenerative joint disease of the left ankle, evaluated as 10 percent disabling.  The combined evaluation was 40 percent.  The narrative also notes that the Veteran wore left ankle brace daily, and that he was recovering from nonservice connected alcohol and drug abuse.  The VA counselor determined that a firm feasibility plan could be made at that time, but an extended evaluation could be conducted to make a determination of feasibility at a later time.  A follow-up date of July 2005 was set.  An August 2005 letter from the Veteran's rehabilitation counselor informed the Veteran he needed to provide the necessary medical information to assist in making a determination.

An August 2005 Mental Health Feasibility Form reflects diagnoses of a depressive disorder not otherwise specified; and alcohol and cocaine dependence, both in early remission.  The Veteran was deemed mentally stable, compliant with his treatment.  It was opined that employment was a reasonable goal for the Veteran.  The Veteran was also deemed medically stable, though the impact of a nonservice connected stroke needed to be determined.  Back and knee pain were also noted as problems,  An October 2005 counseling update reflected that posttraumatic stress disorder (PTSD) was included among the Veteran's nonservice-connected disabilities.  It was agreed that the Veteran would take some college courses as part of the extended evaluation process.  The December 2005 review by the Veteran and his counselor reflects that the appellant still needed two courses to satisfy the algebra/trigonometry and plane geometry requirements of the engineer curriculum the Veteran was interested in.  An October 2005 letter from a counselor informed the Veteran that his professors had reported that he was doing  poorly in class.  A mathematics tutor was authorized.

An April 2006 Special Report of Training, however, notes the Veteran completed his prerequisites at a community college with a 3.97 grade point average, and he was accepted at the Maine Marine Maritime Academy for the Fall 2006 semester.  As a result, the Veteran's case was moved from extended evaluation to feasible with a vocational goal of marine engineer, which would make the Veteran eligible for license as a third assistant marine engineer.  The Veteran's file was transferred to the RO at Togus, Maine.

A running chronology prepared by a VA counselor reflects that, in November 2006, the Veteran reported that, while he was very happy with the staff and teaching at the Maine academy, he felt out of place because there were few African-Americans in the area.  A December 2006 contact note with the counselor reflects that the Veteran informed his counselor that he needed to transfer to another maritime college for the next term, and he would provide details later.  The counselor noted that the Veteran had had a number of miscommunications, and one assault with an oar while rowing-delivered as an accident, that the Veteran felt made it difficult for him to continue in Maine.  The Veteran reported that he roomed and worked with young white males who had little exposure to other races.  The Veteran had few social outlets to counter the discomfort of his on-campus experience.  The Veteran also reported that he had contacted the State University of New York Maritime College about the prospect of a transfer.  The counselor noted that the Veteran had been dismissed from that institution 10 years earlier for poor grades.

The January 2007 entry notes that the New York City RO agreed to accept the Veteran's transfer from Maine on a provisional basis, pending in part on a functional assessment to determine if standing on a ship as Third Mate would aggravate the Veteran's left ankle and foot disabilities.  The Maine counselor advised the Veteran to ensure that he withdrew from Maine Maritime properly.

The February 2007 entry by the Veteran's new rehabilitation counselor in New York reflects that the counselor and the Veteran met for 90 minutes.  The entry notes that the Veteran's Maine counselor asked the New York office to assess the Veteran for feasibility, which the New York counselor noted would be difficult, in as much as the Veteran lived on campus.  The entry reflects that the assessment would have to be ongoing to include reviewing the Veteran's grades and program participation, and that an assessment of the level of the impairment of the Veteran's ankle might have to be made.  An April 2007 entry by the New York counselor notes that State University of New York Maritime College confirmed the Veteran's registration for the upcoming summer semester, spring grades were due the first week of May, and that the Veteran understood he needed to provide copies of his grades.  A May 2007 letter from the counselor reminded the Veteran of that requirement.

A 2007 letter from the State University of New York Maritime College's Commandant of Cadets notified the Veteran that his case was referred to the a Cruise Board to determine the Veteran's suitability to attend the Summer Sea Term of 2007.  The letter notes the Veteran's appearance at a Captain's Mast where he was assessed 75 demerits and three months restriction for having committed three Class I offenses.  The letter also noted an action by the College Judicial Board.  The Veteran was personally present at the Cruise Board, which convened in April 2007 and ruled unanimously that the Veteran would not be permitted to attend the Summer Sea Term.  An April 2007 classroom incident, and the Veteran's attendant behavior was noted.  The Cruise Board also recommend that the Veteran be required to seek professional counseling, to include anger management, over the summer of 2007.  The Veteran acknowledged receipt in May 2007.

A May 2007 memorandum of the counselor's meeting with the Veteran reflects that the counselor had received the State University of New York Maritime College decision not to allow the Veteran to attend the Summer Sea Term and the reasons why.  The counselor provided the Veteran an authorization for anger management treatment and reminded him his grades were needed.  The Veteran reported that the school was holding his grades because VA had not paid certain medical expenses.  The counselor advised she had informed the school some months earlier that medical care was part of Chapter 31 services, and they would not be paid a second time through the school.  

A June 2007 entry notes that the counselor spoke with the Veteran about his anger management treatment at the VA facility, and the Veteran reported a recent incident during a session with a worker.  The counselor was not clear on the details and noted she would send the Veteran a release for signature so she could learn what happened.  The counselor also noted she was developing serious doubts as to the feasibility of the Veteran's rehabilitation plan and his goals.  She also noted the behavior was strange, and that he disclosed a failure to report his stroke because he was afraid he would be pulled from the program.  The counselor provided the Veteran a Form 1905 for medical services related to his stroke residuals and a possible heart disorder.

The July 2007 entry reflects that the counselor told the Veteran she had not received a progress report on his anger management treatment, or a report addressing the effects of his stroke residuals.

An August 2007 letter from the VR&E division of the New York City RO informed the Veteran that, based on the results of the Extended Evaluation the Veteran's vocation and rehabilitation program was placed in an interrupted status.  The letter reviewed the Veteran's history.  It noted that the New York office informed the Maine office of the New York's office disagreement with the Maine determination.  The letter noted that the New York office would not accept the Maine determination because of potential medical contraindications caused by the Veteran's disabilities.  Nonetheless, the New York office agreed to allow the Veteran to engage in one term of attendance at State University of New York Maritime College under an Extended Evaluation while determining the feasibility of the Veteran's goal of a maritime engineer.  The letter cited reports by VA medical providers who noted the Veteran's continued confrontational behaviors and his inability and unwillingness to develop proper anger management skills.  The letter also noted reports from Maine Maritime and State University of New York Maritime College of uncontrollable outbursts by the Veteran; an incident at a VA emergency room where the Veteran had to be restrained by staff; physical assessments that noted the Veteran's limited hearing, inability to walk on slippery surfaces, and inability to balance on unstable surfaces; and, his negative progress at both Maine Maritime and State University of New York Maritime College.  The letter informed the Veteran he was offered an Independent Living Plan, and once the listed concerns and medical issues were addressed under the plan, vocation and rehabilitation services would be reconsidered but only in a new occupational area.

A September 2007 entry notes that the VA counselor spoke with a social worker, who reported knowing the Veteran for quite a while, and who had been meeting with the claimant for the past two months in the anger management classes.  The social worker reported that despite the Veteran's attendance and participation during that period of time, he was still not able to utilize new skills with dealing with frustration.  He continued to be mistrustful of others and believed people were out to get him.  The social worker suggested a work situation as a house manager who would help the Veteran become more stable, earn money, and be around professional mental health workers that might be able to help him overcome his negative behaviors.  The counselor informed the social worker the Veteran was in an interrupted status and encouraged the worker's continued efforts with the Veteran.  The counselor noted, however, that she had concerns about the Veteran's ability to handle competitive employment.

The Veteran's notice of disagreement reflects that he disagreed with every item in the August 2007 letter.  He noted that he was a student in good standing at the Maine Maritime Academy after completing the Fall 2006 semester, and that he was in attendance at the anger management classes.  The Veteran also denied having chronic obstructive pulmonary disease, and denied ever reporting an inability to balance on unstable surfaces or an inability to walk on slippery surfaces.  He also noted that he would provide transcripts that showed his satisfactory academic performance.

In his statement submitted with his substantive appeal, the Veteran asserts that the New York counselor treated him unfairly, and that the Veteran's cited behavior at Maine Maritime and State University of New York Maritime College never happened.  The Veteran asserted that State University of New York Maritime College only told him to take a leave of absence so they could have an opening for him when he was ready to return.  He denied he was suspended.  The Veteran cited harassment by fellow cadets while at Maine Maritime, the culmination of which was his getting struck in the head by an oar, as the reason he sought a transfer to State University of New York Maritime College.  The Veteran also asserted that the New York counselor did not send a consult for his anger management training.  He implies that he enrolled on his own and completed the therapy.  The Veteran denied the reported incident in the emergency room, and that no medical official ever told him his goals were unattainable.  He also denied not keeping appointments with his counselor.  The Veteran noted that neither Maine Maritime nor State University of New York Maritime College determined he was physically incapable of completing his course of study.

An August 2007 Maine Maritime letter, received by VA in May 2008, notes the Veteran was a student in good standing for the Fall 2006 semester he attended at that institution.  An August 2007 letter from the Veteran's Maine counselor, also received by VA in May 2008, notes that the counselor intended to serve as the Veteran's case manager through his completion of studies at Maine Maritime, but the Veteran asked to be transferred to State University of New York Maritime College for what he hoped would be a more racially diverse and accepting atmosphere.  The counselor noted the New York office supported the transfer on the contingency that the New York office review the Veteran's feasibility after one term at State University of New York Maritime College.

The Veteran's transcript from State University of New York Maritime College reflects that the courses the Veteran took at Maine Maritime did not earn any transfer credits.  His Transfer grade point average is shown as 0.000.  The Veteran's grade point average for the Fall 2006-2007 Term at State University of New York Maritime College was 1.565.  For the Spring 2007 Term it was 2.928, for a cumulative average of 2.081.  The Transcript notes the Veteran was in a Leave of  Absence status from August 2007 to January 2008, which was extended to April 2008.

June 2007 VA psychology records note the reasons for the Veteran's attendance as learning strategies for managing stress and anger.  As the Veteran noted in his written submissions, his diagnosis was an adjustment disorder with anxious mood.  While the Veteran may well have not reported or conceded any limitation of his ability to function on unstable or slippery surfaces, a July 2007 Record of Medical Information reflects that an examiner noted those limitations.  The Instructions on the form indicate that an "X" denotes partially restricted or limited capability.  The examiner entered an "X" for balancing; right-sided feeling; right-sided hearing; slippery; hazardous machinery; poor ventilation; poor lighting; fast pace of work; meeting emergencies; competitive work; and, working with others.  The examiner noted that the Veteran had been highly motivated to achieve his education and employment goals; that he was fully compliant with his mental health treatment recommendations since he started treatment in May 2007; and that he was conscientious in attendance, participation, and practicing assigned exercises.  The examiner further noted that, psychologically, the Veteran functioned best in a supported structured setting where expectations were clearly defined and communicated.  The examiner opined that the Veteran was functioning appropriately within a structured work therapy program.

A March 2008 New York VR&E letter informed the Veteran that his vocation and rehabilitation program was discontinued because the Veteran had not responded to efforts to contact him concerning his training plans.  As a result, the Veteran was terminated for failure to cooperate in developing another feasible training goal and resolution of his mental health issues.

The Board that must assess the credibility and probative value of evidence, and decide what weight is accorded to the evidence of record.  The totality of the evidence leads the Board to find the Veteran incredible, as the Board discerns no evidence of an interest on the part of the New York counselor other than assessing the feasibility of the Veteran's rehabilitation and employment goals.  The Board notes the Veteran's assertion that the counselor did not give him a consult for the anger management treatment, but also notes the memorandum entry by the counselor to the effect that she provided the Veteran the form needed for him to receive the treatment.  

The preponderance of the evidence of record shows the Veteran to have encountered difficulty at State University of New York Maritime College, as shown by his referral to a Cruise Board.  The June 2007 assessment reflected the examiner's notation of the Veteran's limitations in the area of competitive employment, working with others, and in working on unstable and slippery surfaces.  The Board finds that the evidence shows the Veteran's goal of becoming a Maritime Engineer was not feasible.  Further, there is no evidence in the Veteran's VR&E folder that he sought to develop a Plan of Independent Living Services with a view towards resolving his physical and psychological issues and agreement on a new occupational area.

In light of these factors, the Board finds the action placing the Veteran's plan in an Interrupted status and then termination status is supported by the evidence of record.  38 C.F.R. §§ 21.197, 21.198, 21.362, 21.364.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The interruption of vocational rehabilitation benefits under the provisions of 38 U.S.C.A. § Chapter 31 (West 2002) was proper, and the achievement of the Veteran's vocational goal as a Maritime Engineer is not reasonably feasible.  The appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


